              Case 1:19-cv-00142-AKH Document 1 Filed 01/07/19 Page 1 of 22



    JONES DAY                                                 JONES DAY
    Bruce S. Bennett (pro hac vice)                           Victoria Dorfman
    555 South Flower Street, 50th Floor                       51 Louisiana Ave. NW
    Los Angeles, CA 90071                                     Washington, DC 20001
    Telephone: (213) 489-3939                                 Telephone: (202) 879-3939
    Facsimile: (213) 243-2539                                 Facsimile: (202) 626-1700

    Stephen J. Pearson
    250 Vesey Street
    New York, NY 10281
    Telephone: (212) 326-3939
    Facsimile: (212) 755-7306

    - and -

    HOGAN LOVELLS US LLP
    Dennis H. Tracey
    Robin Keller
    875 Third Avenue
    New York, NY 10022
    Telephone: (212) 918-3000
    Facsimile: (212) 918-3100

    Counsel for Parman International B.V.

     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK                                       Chapter 15
     ----------------------------------------------------------   x
     In re                                                        :      Case No. 18-12908 (MG)
                                                                  :
     ENNIA Caribe Holding N.V., et al.,                           :      (Joint Administration)
                                                                  :
     Alleged Debtors in a Foreign Proceeding.1                    :
     ----------------------------------------------------------   x
                                              NOTICE OF APPEAL




1
  The alleged debtors in the Chapter 15 Cases (as defined below), along with each debtor’s trade register
number, are: ENNIA Caribe Holding N.V. (trade register number 63986) (“ECH”), EC Holding N.V.
(trade register number 138313) (“EC Holding”), ENNIA Caribe Leven N.V. (trade register number
36875) (“ECL”), ENNIA Caribe Zorg N.V. (trade register number 51811) (“ECZ”), ENNIA Caribe
Schade N.V. (trade register number 63987) (“ECS”) and EC Investments B.V. (trade register number
99988) (“ECI,” and, together with ECH, EC Holding, ECL, ECZ and ECS, the “ENNIA Group” or
“Debtors”). The mailing address of the alleged lead debtor in the Chapter 15 Cases, ECH, is John B.
Gorsiraweg 6, Willemstad, Curaçao.
           Case 1:19-cv-00142-AKH Document 1 Filed 01/07/19 Page 2 of 22



       Objector-Appellant Parman International B.V., by and through its undersigned counsel,

appeals to the United States District Court for the Southern District of New York, pursuant to 28

U.S.C. § 158(a) and Federal Rule of Bankruptcy Procedure 8003, from the Memorandum Opinion

and Order Granting Recognition Of A Foreign Main Proceeding (Dkt. No. 73), entered by the

United States Bankruptcy Court for the Southern District of New York (Hon. M. Glenn) on

December 20, 2018. A true and correct copy of the Memorandum Opinion and Order Granting

Recognition is attached hereto as Exhibit A.

       The names of all parties to the Order appealed from and the names, addresses, and

telephone numbers of their respective attorneys are as follows:

 DAVIS POLK & WARDWELL LLP                        HOGAN LOVELLS US LLP
 Counsel to the Foreign Representative            Counsel to Parman International B.V.
 450 Lexington Avenue                             875 Third Avenue
 New York, NY 10017                               New York, NY 10022
 Telephone: (212) 450-4563                        Telephone: (212) 918-3000
 By: Timothy E. Graulich                          By: Dennis H. Tracey
       James I. McClammy                                Robin Keller
       Rachelle Navarro
       Adam Shpeen

 JONES DAY
 Counsel to Parman International B.V.
 555 South Flower Street, 50th Floor
 Los Angeles, CA 90071
 Telephone: (213) 489-3939
 By: Bruce Bennett
 - and -
 250 Vesey Street
 New York, NY 10281
 Telephone: (212) 326-3939
 By: Stephen J. Pearson
 - and -
 51 Louisiana Ave, NW
 Washington, DC 20001
 Telephone: (202) 879-3939
 By: Victoria Dorfman
        Case 1:19-cv-00142-AKH Document 1 Filed 01/07/19 Page 3 of 22




Dated: January 2, 2019                Respectfully submitted,
       New York, New York
                                      /s/ James M. Jones
                                      JONES DAY
                                      James M. Jones
                                      Stephen J. Pearson
                                      250 Vesey Street
                                      New York, NY 10281
                                      Tel: (212) 326-3939
                                      Fax: (212) 755-7306
                                      sjpearson@jonesday.com

                                      -and-

                                      Bruce Bennett (pro hac vice)
                                      555 South Flower Street, 50th Floor
                                      Los Angeles, CA 90071
                                      Telephone: (213) 489-3939
                                      Facsimile: (213) 243-2539
                                      bbennett@jonesday.com

                                      - and -

                                      Victoria Dorfman
                                      51 Louisiana Ave, NW
                                      Washington, DC 20001
                                      Tel: (202) 879-3939
                                      Fax: (202) 626-1700
                                      vdorfman@jonesday.com


                                      /s/ Robin Keller
                                      HOGAN LOVELLS US LLP
                                      Dennis H. Tracey
                                      Robin Keller
                                      875 Third Avenue
                                      New York, NY 10022
                                      Telephone: (212) 918-3000
                                      Facsimile: (212) 918-3100
                                      dennis.tracey@hoganlovells.com
                                      robin.keller@hoganlovells.com

                                      Counsel for Parman International B.V.
Case 1:19-cv-00142-AKH Document 1 Filed 01/07/19 Page 4 of 22




                  Exhibit A
18-12908-mg
        Case 1:19-cv-00142-AKH
             Doc 73 Filed 12/20/18
                                Document
                                    Entered1 12/20/18
                                              Filed 01/07/19
                                                       15:59:10
                                                              Page
                                                                 Main
                                                                   5 ofDocument
                                                                       22
                                   Pg 1 of 18


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      FOR PUBLICATION
    In re:
                                                      Case No. 18-12908 (MG)
                                              1
         ENNIA Caribe Holding N.V., et al.,

                 Debtors in a Foreign Proceeding.



        MEMORANDUM OPINION AND ORDER GRANTING RECOGNITION OF A
                      FOREIGN MAIN PROCEEDING

A P P E A R A N C E S:

DAVIS POLK & WARDWELL LLP
Counsel to the Foreign Representative
450 Lexington Avenue New York, New York 10017
By:   Timothy Graulich, Esq.
      James I. McClammy, Esq.
      Rachelle Navarro, Esq.
      Adam L. Shpeen, Esq.

JONES DAY
Counsel for Parman International B.V.
555 South Flower Street, 50th Floor Los Angeles, CA 90071
By:   Bruce S. Bennett, Esq.
      Victoria Dorfman, Esq.
      Stephen J. Pearson, Esq.

HOGAN LOVELLS US LLP
Counsel for Parman International B.V.
875 Third Avenue New York, NY 10022
By:    Dennis H. Tracey, Esq.
       Robin Keller, Esq.




1
        The Debtors in this case are ENNIA Caribe Holding N.V. (“ECH”), EC Holding N.V. (“EC Holding”),
ENNIA Caribe Leven N.V. (“ECL”), ENNIA Caribe Zorg N.V. (“ECZ”), ENNIA Caribe Schade N.V. (“ECS”) and
EC Investments B.V. (“ECI.”).
18-12908-mg
        Case 1:19-cv-00142-AKH
             Doc 73 Filed 12/20/18
                                Document
                                    Entered1 12/20/18
                                              Filed 01/07/19
                                                       15:59:10
                                                              Page
                                                                 Main
                                                                   6 ofDocument
                                                                       22
                                   Pg 2 of 18


MARTIN GLENN
UNITED STATES BANKRUPTCY JUDGE

        R.M. Hermans, Ph.D., LL.M., M.Sc. (“Hermans” or “Foreign Representative”), filed

chapter 15 petitions and asks the Court to recognize what is essentially an insurance company

rehabilitation proceeding in Curaçao as a “foreign main proceeding” and to recognize him as the

“foreign representative,” both as defined in the Bankruptcy Code. (The “Petitions,” ECF Doc. #

4.)

        Hermans filed the Petitions on behalf of ENNIA Caribe Holding N.V. (“ENNIA”), the

largest insurance company in Curaçao.2 ENNIA consists of three Curaçao-based insurance

companies (“Insurer Debtors”)3 and three of their unregulated affiliates (“Asset Manager

Debtors,”4 collectively with the Insurer Debtors, the “Foreign Debtors”). All the Foreign

Debtors are directly or indirectly owned by non-debtor Parman International B.V. (“Parman”).

Parman filed an objection to the motion for recognition. (The “Objection,” ECF Doc. # 24.) The

Central Bank of Curaçao and St. Maarten (“CBCS”) regulates Curaçao insurance companies,

including the Insurer Debtors.

        The genesis of the dispute between the parties—which has been building over the last

two or more years—is the liquidity levels of the Insurer Debtors. In July of 2018, the CBCS’

solvency concerns grew so great that they revoked the insurers’ licenses and initiated a procedure



2
          While insurance companies—including foreign insurance companies—are not eligible to be debtors in
cases under chapters 7 or 11, they may be foreign debtors in chapter 15 cases. See Fogerty v. Petroquest Resources,
Inc. (In re Condor Ins. Ltd.), 601 F.3d 319, 321 (5th Cir. 2010). Insurance company insolvency and rehabilitation
proceedings in the U.S. are specifically exempted from the provisions of the Bankruptcy Code by section 109(b).
Indeed, most insurance company regulation is exempted from federal law. See McCarran-Ferguson Act, 15 U.S.C.
§ 1011, et seq.
3
         The Insurer Debtors are the entities known as ECL, ECS, and ECZ. (Declaration of R.M. Hermans, ECF
Doc. # 5 (the “Foreign Representative Declaration”), ¶ 12.)
4
        The Asset Manager Debtors include EC Holding, ECH, and ECI. (Foreign Representative Declaration ¶
12.)

                                                         2
18-12908-mg
        Case 1:19-cv-00142-AKH
             Doc 73 Filed 12/20/18
                                Document
                                    Entered1 12/20/18
                                              Filed 01/07/19
                                                       15:59:10
                                                              Page
                                                                 Main
                                                                   7 ofDocument
                                                                       22
                                   Pg 3 of 18


to rehabilitate the companies under a statute known as the LTV, which authorizes a court upon

the application of the CBCS to pronounce “Emergency Regulations.” Upon receiving approval

from a Curaçao court to implement the Emergency Regulations, the CBCS replaced most of the

Insurer Debtors’ management, effectively removing Parman’s control. The CBCS is now in

control of the Insurer Debtors’ continued operation during the pendency of the rehabilitation

proceeding, which will hopefully avoid liquidation. The CBCS appointed the Foreign

Representative and supports recognition.

         The CBCS authorized the Foreign Representative to file chapter 15 petitions on behalf of

the Foreign Debtors because, allegedly, over $240 million of the Foreign Debtors’ assets are held

in accounts at Merrill Lynch in New York. Some of this money is in accounts in the names of

the Insurer Debtors and some is in accounts in the names of the Asset Manager Debtors. The

Foreign Representative wants the funds at Merrill Lynch returned to Curaçao to help the Insurer

Debtors satisfy policyholder claims. Parman wants to block the return of the funds, or at least

the portion of these funds that are in the accounts of the Asset Manager Debtors.5 Parman also is

attempting to use the proceeding in this Court—improperly, in the Court’s view—as an

opportunity to relitigate issues of Curaçao law that it has so far lost in Curaçao, although various

judicial proceedings remain pending in Curaçao.

         The principal issue before this Court is whether the Curaçao insurance company

rehabilitation proceeding is a “foreign proceeding” under chapter 15 of the Bankruptcy Code. A



5
         At the recognition hearing on December 12, 2018, the Foreign Representative and Parman reached an
agreement to permit $103 million held in accounts at Merrill Lynch in the names of the Insurer Debtors to be
returned to Curaçao. The agreement was supposed to be documented and entered in the days following the hearing.
The Insurer Debtors need the money to remain current in making pension payments in Curaçao. For reasons that are
unclear to the Court, negotiations of a consent order broke down. As a result, the Court has completed this Opinion
recognizing the Curaçao proceeding as a foreign main proceeding. The Foreign Representative may now move for
discretionary relief under section 1521 seeking an order directing the transfer of funds on deposit in Merrill Lynch in
New York to the Foreign Debtors in Curaçao under section 1521(b).

                                                          3
18-12908-mg
        Case 1:19-cv-00142-AKH
             Doc 73 Filed 12/20/18
                                Document
                                    Entered1 12/20/18
                                              Filed 01/07/19
                                                       15:59:10
                                                              Page
                                                                 Main
                                                                   8 ofDocument
                                                                       22
                                   Pg 4 of 18


“foreign proceeding” is “a collective judicial or administrative proceeding in a foreign country,

including an interim proceeding, under a law relating to insolvency or adjustment of debt in

which proceeding the assets and affairs of the debtor are subject to control or supervision by a

foreign court, for the purpose of reorganization or liquidation.” 11 U.S.C. § 101(23). Parman

argues that the Curaçao proceeding is not a “collective proceeding,” and that it is not a

proceeding in which “the assets and affairs of the debtor are subject to control or supervision by

a foreign court . . . .” Parman also argues that even if the Curaçao proceeding would satisfy the

requirements to be a “foreign proceeding,” this Court should nevertheless refuse to recognize the

Curaçao proceeding because, in Parman’s view, it is “manifestly contrary to the public policy of

the United States,” 11 U.S.C. § 1506, because the Curaçao statutory procedure violates due

process.

       For the reasons explained below, Parman’s Objection to recognition is overruled, the

Curaçao proceeding is recognized as a foreign main proceeding, and Hermans is recognized as

the Foreign Representative.

                                    I.      BACKGROUND

       A.      The Foreign Debtors

       The Foreign Debtors are part of ENNIA. ENNIA is the largest insurance company in

Curaçao and St. Maarten. (Foreign Representative Declaration ¶ 7.) ENNIA is considered to be

systemically important to Curaçao and St. Maarten. (Id. ¶ 8.) ENNIA’s total assets constitute

approximately 50% of the total assets of the insurance sector of Curaçao and St. Maarten. (Id.)

ENNIA’s total assets are estimated to be greater than 50% of annual revenue of the government

of Curaçao and St. Maarten, and approximately 25% of the annual gross domestic product of




                                                 4
18-12908-mg
        Case 1:19-cv-00142-AKH
             Doc 73 Filed 12/20/18
                                Document
                                    Entered1 12/20/18
                                              Filed 01/07/19
                                                       15:59:10
                                                              Page
                                                                 Main
                                                                   9 ofDocument
                                                                       22
                                   Pg 5 of 18


Curaçao and St. Maarten. (Id.) Furthermore, ENNIA is, to a large extent, responsible for the

provision of pensions in Curaçao. (Id. ¶ 8.)

        ENNIA’s corporate structure includes at least two types of entities: Insurer Debtors and

Asset Manager Debtors. The Insurer Debtors provide insurance products and are subject to the

regulatory authority of the CBCS. (Id. ¶ 6.) The Insurer Debtors have invested most of their

assets with the Asset Manager Debtors. (Id. ¶ 12.)

        B.       Relevant Curaçao Law6

        Curaçao is a constituent country of the Kingdom of the Netherlands. (Declaration of

Professor Arthur Hartkamp, ECF Doc. # 51, Ex. B-4 (the “Hartkamp Declaration”), ¶ 22.) The

codes of Curaçao and the Netherlands share the same origins, contain a large number of almost

identical articles, and have been developed in largely the same manner. (Id. ¶ 25.) The Supreme

Court of the Netherlands is the highest court of the Kingdom of the Netherlands. (Id. ¶ 26.) The

insolvency landscape in the Netherlands and Curaçao is significantly similar. (Id. ¶ 30.)

        The Curaçaoan insolvency code, the Faillissementsbesluit 1931 (which means

“Bankruptcy Decree 1931”), contains the following two insolvency proceedings: the

faillissement (which means “bankruptcy”) and surseance van betaling (which means “suspension

of payments”). (Id.) The Curaçaoan insolvency code allows for insurance companies to declare

bankruptcy, but it does not permit insurance companies to initiate suspension of payment

proceedings. (Id. ¶ 31.) Instead, insurance companies may be restructured only through a


6
          This Opinion includes the Court’s determinations regarding the law of Curaçao and the Netherlands to the
extent necessary. The Court’s determinations of Curaçao and Netherlands law are rulings on questions of law, not
fact. F. R. CIV. P. 44.1 (“A party who intends to raise an issue about a foreign country's law must give notice by a
pleading or other writing. In determining foreign law, the court may consider any relevant material or source,
including testimony, whether or not submitted by a party or admissible under the Federal Rules of Evidence. The
court’s determination must be treated as a ruling on a question of law.”). The parties submitted declarations of
experts on the law of Curaçao and the Netherlands. The experts provided English language translations of relevant
statutes and case law. The experts disagreed on some legal issues. The Court concludes that the law of Curaçao and
the Netherlands is as stated in the Declaration of Professor Arthur Hartkamp.

                                                         5
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                           1 Filed
                                               12/20/18
                                                    01/07/19
                                                        15:59:10
                                                              PageMain
                                                                   10 ofDocument
                                                                         22
                                    Pg 6 of 18


special insolvency proceeding known as the noodregeling (“which means, “emergency

regulation” (“Emergency Regulations”). (Id.) Authorization for the Emergency Regulations is

codified in the “Landsverordening Toezicht Verzekeringsbedrijf” (which means “National

Ordinance on the Supervision of the Insurance Industry”) (“LTV”). (Declaration of Sabine

Altena, ECF Doc. # 6, ¶ 1.)

        The CBCS is responsible for supervising insurance companies operating in Curaçao and

St. Maarten. (Foreign Representative Declaration ¶ 6.) The CBCS has the power to revoke an

insurer’s license to practice insurance without court approval. If the CBCS revokes an insurer’s

license, it may petition a Curaçao court to pronounce Emergency Regulations against an

insurance company supervised by the CBCS. LTV Art. 60(1).7 When a petition for Emergency

Regulations is filed, a Curaçao court must hold a public hearing to decide whether to approve the

Emergency Regulations “with the utmost urgency.” LTV Art. 60(4). Both the CBCS and the

insurer must be heard. LTV Art. 60(6). Following the hearing, the Curaçao court may

pronounce the Emergency Regulations if “the interest of the joint creditors of [the] insurer . . .

requires a special measure.” LTV Art. 60(1).

        If the Curaçao Court orders the Emergency Regulations, the LTV authorizes the CBCS to

“(a) liquidate all or part of the insurer’s portfolio; (b) transfer all or part of the rights and

liabilities resulting from or pursuant to any insurance contracts; or (c) restructure the business of

the insurer.” LTV Art. 60(2). The LTV directs the CBCS to “exercise, exclusively, all powers

of the directors, the members of the supervisory board or the representative of the insurer,” and

to “look after the interests of the joint creditors.” LTV Art. 63(1) and (2). The LTV also permits

the CBCS to “authorize the board of directors or the representative of the insurer to perform



7
        A translation of the LTV may be found at ECF Doc. # 6, Ex. A.

                                                      6
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                           1 Filed
                                               12/20/18
                                                    01/07/19
                                                        15:59:10
                                                              PageMain
                                                                   11 ofDocument
                                                                         22
                                    Pg 7 of 18


specific acts” and to “dismiss members of the board of directors, members of the supervisory

board or the representative on behalf of the insurer.” LTV Art. 63(4) and (5). Furthermore, any

decisions by the insurer’s shareholders or members require the approval of the CBCS. LTV Art.

63(6).

         While the Emergency Regulations are in effect, and with certain exceptions, “the insurer

cannot be forced to pay its debts that arose before the pronouncement, nor to pay its debts that

arise after the pronouncement.” LTV Art. 65(1).8 The Emergency Regulations allow the CBCS

to modify insurance contracts in certain circumstances, though only after receiving court

approval. LTV Art. 67(1). The CBCS also needs court approval to compensate professionals

hired to exercise the CBCS’ powers under the LTV. LTV Art. 63(8).

         If the CBCS successfully restructures the insurer, it may request that the court withdraw

the Emergency Regulations. LTV Art. 61(3). If it becomes apparent that the insurer’s equity

capital is negative and the objectives pursued under the Emergency Regulations cannot be

achieved, the CBCS must request bankruptcy on behalf of the insurer. LTV Art. 71(1). That

essentially means that the debtor will be liquidated.

         C.      The Proceeding in Curaçao

         Between 2015 and 2018, the CBCS and ENNIA had ongoing discussions to restructure

ENNIA to comply with Curaçao solvency requirements. (Declaration of Abdallah Andraous,

ECF Doc. # 24-4, “Andraous Declaration,” ¶ 6-8.) As of July 2018, the CBCS and ENNIA were

unable to resolve these issues. (Foreign Representative Declaration ¶ 17.)




8
        While there was some dispute about the meaning of this section during the recognition hearing, the plain
language of this section appears to mandate the effect of a moratorium (equivalent to our automatic stay).


                                                        7
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                           1 Filed
                                               12/20/18
                                                    01/07/19
                                                        15:59:10
                                                              PageMain
                                                                   12 ofDocument
                                                                         22
                                    Pg 8 of 18


        On July 3, 2018, the CBCS revoked the Insurer Debtors’ insurance license9 and filed an

order seeking application of the Emergency Regulations to the Insurer Debtors. (Andraous

Declaration ¶ 10.) Upon receipt of the application, the Court of First Instance of Curaçao

(“Curaçao Court”) scheduled a hearing for 10:00 A.M., July 4, 2018. (Id. ¶ 15.) The Foreign

Debtors were given notice of the scheduled hearing, but at 10:30 A.M., the Foreign Debtors

received notice that the Emergency Regulations hearing had been moved to 2:15 P.M.

(Objection, at 10.) The Curaçao court “pronounce[d]” the Emergency Regulations with respect

to the Insurer Debtors and Asset Manager Debtors ECH and ECI at the hearing. (“Curaçao

Court Opinion,” ECF Doc. # 5, at 24.) The Curaçao court extended the Emergency Regulations

to EC Holding, the remaining Asset Manager Debtor, two days later. (Andrauous Declaration ¶

19.)

        Under the authority granted by the Curaçao court, the CBCS removed all but one of the

Insurer Debtors’ board members and delegated management of the Insurer Debtors’ day-to-day

affairs to new management under a “limited scope proxy.” (Foreign Representative Declaration

¶ 23.) The Foreign Representative claims that the CBCS “has assumed control of the operations

of the Debtors and is using such authority to recover assets of the Debtor and restructure the

debts of the Debtors in a manner that is in the interest of the collective creditors of each Debtor.”

(Id.)

        On September 25, 2018, the CBCS appointed R.M. Hermans as the foreign representative

of each of the Foreign Debtors to commence these chapter 15 cases. (Foreign Representative




9
         The Insurer Debtors filed an administrative objection with the CBCS protesting the revocation of the
insurance licenses the same day. (Andraous Declaration ¶ 10.) Once the CBCS took control of the Debtors, the
CBCS caused the Debtors to withdraw their appeal of the license revocation. (Objection, at 13.) On August 13,
2018, Parman filed a notice of appeal in the Curaçao court seeking annulment of the order revoking the insurance
licenses. (Declaration of Bouke Boersma, ECF Doc. # 24-5, ¶ 44.) The appeal remains pending.

                                                        8
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                           1 Filed
                                               12/20/18
                                                    01/07/19
                                                        15:59:10
                                                              PageMain
                                                                   13 ofDocument
                                                                         22
                                    Pg 9 of 18


Declaration ¶ 4.) The Foreign Representative filed the Petitions the same day. The Petitions ask

the Court to (1) recognize the rehabilitation proceeding commenced by the Curaçao court (the

“Proceeding”) as a foreign main proceeding, and (2) recognize R.M. Hermans as the foreign

representative.

                                           II.      DISCUSSION

       Parman argues that recognition should be denied because (A) the Proceeding does not

meet the definition of a foreign proceeding, and (B) recognition of the Proceeding would be

manifestly contrary to the public policy of the United States. The Court is not persuaded by

either argument. Accordingly, the Objection is overruled and the Petitions are GRANTED.

       A. Whether the Proceeding is a Foreign Proceeding

       Parman argues that the Proceeding cannot be recognized as a foreign main proceeding.

The Bankruptcy Code provides that, after notice and hearing, a court shall enter an order

recognizing a foreign proceeding as a foreign main proceeding if (1) such foreign proceeding is a

foreign main proceeding within the meaning of section 1502 of the Bankruptcy Code, (2) the

foreign representative applying for recognition is a person or body, and (3) the petition meets the

requirements of section 1515 of the Bankruptcy Code. See 11 U.S.C. § 1517(a). The Code

defines a foreign main proceeding as “a foreign proceeding pending in the country where the

debtor has the center of its main interests.” 11 U.S.C. § 1502(4).10 Section 101(23) of the

Bankruptcy Code defines a “foreign proceeding” as:

                  a collective judicial or administrative proceeding in a foreign country,
                  including an interim proceeding, under a law relating to insolvency or
                  adjustment of debt in which proceeding the assets and affairs of the debtor
                  are subject to control or supervision by a foreign court, for the purpose of
                  reorganization or liquidation.



10
       It is unchallenged that each of the Foreign Debtors has its center of main interests in Curaçao.

                                                        9
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                          1 Filed
                                              12/20/18
                                                   01/07/19
                                                       15:59:10
                                                             PageMain
                                                                  14 ofDocument
                                                                        22
                                   Pg 10 of 18


11 U.S.C. § 101(23). Courts applying section 101(23) look for:

               (i)   [the existence of] a proceeding;
               (ii)  that is either judicial or administrative;
               (iii) that is collective in nature;
               (iv)  that is in a foreign country;
               (v)   that is authorized or conducted under a law related to insolvency or the
                     adjustment of debts;
               (vi) in which the debtor’s assets and affairs are subject to the control or
                     supervision of a foreign court; and
               (vii) which proceeding is for the purpose of reorganization or liquidation.

In re Ashapura Minechem Ltd., 480 B.R. 129, 136 (S.D.N.Y. 2012).

       Parman argues that the Proceeding does not meet the statutory definition of a foreign

proceeding because the Proceeding is not “collective in nature” and because the seized assets in

this case are not “subject to control or supervision by a foreign court.” (Objection, at 23-24

(quoting 11 U.S.C. § 101(23)).) Neither argument is persuasive.

       When determining whether a proceeding is “collective in nature,” the primary question is

whether the proceeding considers the rights and obligations of all creditors. Ashapura, 480 B.R.

at 140 (“The main test of whether a proceeding is collective is whether all creditors’ interests

were considered in the proceeding.”); 8 COLLIER ON BANKRUPTCY ¶ 1501.03 (16th ed. 2018)

(“The ‘collective proceeding’ requirement is intended to limit access to chapter 15 to

proceedings that benefit creditors generally and to exclude proceedings that are for the benefit of

a single creditor.”); In re ABC Learning Centres Ltd., 445 B.R. 318, 328 (Bankr. D. Del. 2010),

aff’d, 728 F.3d 301 (3d Cir. 2013) (citing In re Betcorp Ltd., 400 B.R. 266, 281 (Bankr. D. Nev.

2009)) (“A proceeding is collective if it considers the rights and obligations of all creditors.”).

       The plain language of the LTV establishes that rehabilitation proceedings pursuant to the

Emergency Regulations are collective in nature. First, Emergency Regulations may only be

pronounced if a Curaçao court finds that doing so would be in “the interest of the joint creditors.”



                                                  10
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                          1 Filed
                                              12/20/18
                                                   01/07/19
                                                       15:59:10
                                                             PageMain
                                                                  15 ofDocument
                                                                        22
                                   Pg 11 of 18


LTV Art. 60(1); (Hartkamp Declaration ¶ 38.) In fact, this is the only factor that the LTV

instructs Curaçao courts to consider. See LTV Art. 60(1). Second, the LTV explicitly mandates

that the CBCS must “look after the interests of the joint creditors” while the Emergency

Regulations are in place. See LTV Art. 63(2); (Hartkamp Declaration ¶ 39.). Third, the LTV

permits the CBCS to adopt a resolution, even if the resolution requires the approval of the

company’s shareholders or members and the shareholders or members do not approve it. See

LTV Art. 63(7). The Explanatory Memorandum to the LTV explains that this provision ensures

that the CBCS can perform its tasks in the interests of the joint creditors. (Hartkamp Declaration

¶ 40.) Finally, the LTV prohibits the CBCS from transferring a portion of the insurer’s assets

and liabilities if the transaction would prejudice the creditors whose liabilities remain. See LTV

Art. 68 (“Any transfer of rights and obligations pursuant to this chapter shall not prejudice the

rights of the remaining creditors.”); (Hartkamp Declaration ¶ 41).

       Parman argues that the Proceeding is not collective in nature because it does not provide

creditors with the right to participate. (Objection, at 14.) The Foreign Representative disputes

whether creditors have a right to participate in the Proceeding. (“Foreign Representative’s

Supplemental Brief,” ECF Doc. # 50, ¶¶ 24-26.) Even if Parman is correct that the Proceeding

does not allow creditors to participate, this does not prevent the Court from finding that the

Proceeding is collective in nature. See Ashapura, 480 B.R. at 141 (quoting Judge Peck, who

stated at a hearing, “even if there were no opportunity by practice and custom for unsecured

creditors to participate, I think this may still be a collective proceeding, because it involves

parties other than just one class of creditor or just party-in-interest.”). Accordingly, considering

the plain language of the LTV, the Court finds that the Proceeding is collective in nature.




                                                  11
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                          1 Filed
                                              12/20/18
                                                   01/07/19
                                                       15:59:10
                                                             PageMain
                                                                  16 ofDocument
                                                                        22
                                   Pg 12 of 18


       Parman also argues that the Proceeding does not meet the definition of a foreign

proceeding because the Foreign Debtors’ assets are not “subject to control or supervision by a

foreign court,” as required by 11 U.S.C. § 101(23). This argument fails as well, as either the

Curaçao court or the CBCS qualifies as a “foreign court” with control or supervision over the

Foreign Debtors’ assets.

       The Bankruptcy Code defines “foreign court” as “a judicial or other authority competent

to control or supervise a foreign proceeding.” 11 U.S.C. § 1502(3); see also The Guide to

Enactment and Interpretation of the UNCITRAL Model Law on Cross-Border Insolvency ¶ 87

(“A foreign proceeding . . . should receive the same treatment irrespective of whether it has been

commenced and supervised by a judicial body or an administrative body. Therefore, in order to

obviate the need to refer to a foreign non-judicial authority whenever reference is made to a

foreign court, the definition of “foreign court” in subparagraph (e) includes also non-judicial

authorities.”). The CBCS, as a national regulatory authority tasked with oversight of the

insurance industry, clearly qualifies as an authority competent to control or supervise a foreign

proceeding. Furthermore, the Emergency Regulations grant the CBCS essentially complete

control over the Foreign Debtors’ assets. See, e.g., LTV Art. 63(1) (“If the Court pronounces the

emergency regulations, the [CBCS] shall exercise, exclusively, all powers of the diretors, the

members of the supervisory board or the representative of the insurer.”). Thus, this element of

the definition of “foreign proceeding” is satisfied by the CBCS’ control over the Foreign

Debtors’ assets. See In re Tradex Swiss AG, 384 B.R. 34, 42 (Bankr. D. Mass. 2008) (“Even if

the decree of the [Swiss Federal Banking Commission] were not subject to appeal to the Swiss

Federal Administrative Court, and then the Swiss Federal Supreme Court, the [Swiss Federal




                                                12
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                          1 Filed
                                              12/20/18
                                                   01/07/19
                                                       15:59:10
                                                             PageMain
                                                                  17 ofDocument
                                                                        22
                                   Pg 13 of 18


Banking Commission] itself comes within the definition of a foreign court. Thus the SFBC

proceeding is a foreign proceeding . . . .”).11

         The Curaçao court also qualifies as a foreign court because the Foreign Debtors’ assets

are subject to its supervision. Curaçao court approval is required to initiate Emergency

Regulations. See LTV Art. 60(1); (Hartkamp Declaration ¶ 44.). And Curaçao court approval is

required to terminate Emergency Regulations. (See Hartkamp Declaration ¶ 48-49 (citing LTV

Art. 61(3) and 71(1)).) During the pendency of the Emergency Regulations, the CBCS needs

the approval of a Curaçao court to (a) modify an insurance contract, in the event of a transfer of

the rights and obligations under or pursuant to that contract, and (b) reduce the duration of

insurance contracts. (See Hartkamp Declaration ¶ 46 (citing LTV Art. 67(1)).) The CBCS also

needs the approval of a Curaçao court to compensate professionals hired to exercise the CBCS’

powers under the LTV. (See Hartkamp Declaration ¶ 45 (citing LTV Art. 63(8)).) Thus, this

element of the definition of foreign proceeding is met. See In re Betcorp Ltd., 400 B.R. at 283–

84 (holding that section 101(23) was satisfied by either the supervision and control of the

Australian Securities and Investment Commission—a regulatory agency—or by the oversight of

the “more traditional judicial authority” of the Australian courts).

         B. Whether the Public Policy Exception Applies

         Parman argues that the Court should not recognize the Proceeding because ENNIA did

not receive adequate notice of the hearing on July 4, 2018. Parman contends that this renders the



11
         At the recognition hearing, Parman’s counsel argued that the CBCS could not be the “foreign court”
because, under the Emergency Regulations, the CBCS has essentially taken over the Foreign Debtors. Parman’s
counsel believes that this means that CBCS cannot be the “foreign court” because that would be akin to saying that
the CBCS is supervising itself. This argument misconstrues the law, however. The statutory definition of a foreign
proceeding requires that “the assets and affairs of the debtor are subject to control or supervision by a foreign court.”
11 U.S.C. § 101(23) (emphasis added). Thus, the requirements of the statute are met so long as the CBCS controls
the assets and affairs of the Foreign Debtor, even if it cannot be said that the CBCS does not also supervise the
assets and affairs of the Foreign Debtor.

                                                           13
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                          1 Filed
                                              12/20/18
                                                   01/07/19
                                                       15:59:10
                                                             PageMain
                                                                  18 ofDocument
                                                                        22
                                   Pg 14 of 18


Proceeding “manifestly contrary to the public policy of the United States.” (Objection, at 14.)

The Court disagrees.

        Section 1506 of the Bankruptcy Code states that “[n]othing in this chapter prevents the

court from refusing to take an action governed by this chapter if the action would be manifestly

contrary to the public policy of the United States.” 11 U.S.C. § 1506. Courts interpret this

exception as a narrow one that should be applied sparingly. In re Toft, 453 B.R. 186, 193

(Bankr. S.D.N.Y. 2011). The key determination is whether the procedures used in the foreign

court “meet our fundamental standards of fairness . . . .” Id. at 194 (quoting Metcalfe &

Mansfield Alt. Invs., 421 B.R. 685 (Bankr. S.D.N.Y. 2010)). Far from manifestly contrary to

public policy, Curaçao’s regulation of insurance companies, and its statutory authority for

insurance company rehabilitation procedures, are largely consistent with the approaches to such

issues utilized in this country and in most countries around the world, with variations reflecting

local approaches to administrative and judicial allocation of authority.12

        Parman argues that the Proceeding is manifestly contrary to the public policy of the

United States because ENNIA did not receive sufficient notice of the Proceeding. The parties

dispute precisely how much notice ENNIA received. Parman states that ENNIA received notice

of the hearing less than four hours in advance. (See “October 31 Hearing Transcript,” ECF Doc.

# 49-10, 30:5-10; see also Objection, at 18.) The Foreign Representative claims that ENNIA

received notice one day in advance and notes that the hearing came after years of discussion

between ENNIA and the CBCS. (Foreign Representative’s Supplemental Brief ¶ 9.) Even if the




12
         Parman’s attack on the Curaçao statutory authority for insurance company rehabilitation as manifestly
contrary to U.S. public policy, if accepted, would effectively block many foreign insurance regulators operating
under similar statutes from enforcing their regulatory authority when they seek to recover U.S. dollar denominated
investments of foreign insurance companies that are customarily held in the U.S., as is the case of the Foreign
Debtors.

                                                        14
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                          1 Filed
                                              12/20/18
                                                   01/07/19
                                                       15:59:10
                                                             PageMain
                                                                  19 ofDocument
                                                                        22
                                   Pg 15 of 18


Court accepts Parman’s version of the facts, the Court does not find that the amount of notice

given would violate due process, let alone be manifestly contrary to the public policy of the

United States. See In re Cozumel Caribe, S.A. de CV, 482 B.R. 96, 116 (Bankr. S.D.N.Y. 2012)

(“Due process is not violated by the entry of ex parte orders, provided that notice and an

opportunity to appear and defend are promptly given.”).

       “[D]ue process is flexible and calls for such procedural protections as the particular

situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972). The amount and type of

due process necessary for a particular situation depends on the “precise nature of the government

function involved as well as of the private interest that has been affected by governmental

action.” Id. (quoting Cafeteria & Restaurant Workers Union v. McElroy, 367 U.S. 886, 895

(1961). The Curaçao legislature determined that applications for Emergency Regulations should

be handled with the utmost urgency. LTV Art. 60(4); (Hartkamp Declaration ¶ 67). Thus, the

LTV instructs Curaçao courts, upon receipt of an application for Emergency Regulations, to

“hold a public hearing . . . with the utmost urgency.” Id. The Curaçao legislature balances the

desire to handle applications for Emergency Regulations quickly with the desire to protect the

rights of interested parties by requiring Curaçao courts to hear from both the insurer and the

CBCS before issuing a ruling. LTV Art. 60(6). The Curaçao court in this case appears to have

followed the instructions of its legislature. The Curaçao court received an application for

Emergency Regulations on July 3, 2018, initially scheduled a hearing on the matter for July 4,

2018 at 10:00 A.M., and then moved the hearing time to 2:15 P.M. The Curaçao court did not

issue a ruling until hearing from counsel for both the insurers and the CBCS.

       This Court may not second guess the decision of the Curaçao legislature or the Curaçao

court. To do so would be particularly inappropriate here, considering our States afford insurance



                                                15
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                          1 Filed
                                              12/20/18
                                                   01/07/19
                                                       15:59:10
                                                             PageMain
                                                                  20 ofDocument
                                                                        22
                                   Pg 16 of 18


companies with a similar amount of due process notice in insolvency proceedings. In the United

States, the laws of several jurisdictions allow a regulator to seize an insurance company based on

an order obtained ex parte. See, e.g., 18 Del. C. § 5943 (Upon a petition from the state insurance

commissioner, “the Court may issue forthwith, ex parte and without a hearing, the requested

order which shall direct the Commissioner to take possession and control of all or a part of the

property” of the insurer); Ohio Rev. Code § 3903.10 (substantially the same); 40 Pa. Stat. Ann. §

221.12 (substantially the same); Wis. Stat. § 645.22 (substantially the same); Tex. Ins. Code

Ann. § 443.051 (substantially the same). U.S. courts often grant temporary restraining orders

and injunctions on four hours’ notice (or less), if circumstances dictate. Providing four hours’

notice is not manifestly contrary to the public policy of the United States when even less notice

is permitted in state and federal courts in the United States.

         Moreover, any due process concerns raised by notice afforded to ENNIA are obviated by

the fact, as explained by the Foreign Representative’s experts on Curaçao and the Netherlands

law, that Curaçao law offers a variety of legal procedures that permitted Parman to challenge the

implementation of Emergency Regulations. While the LTV does not permit a direct appeal of

the order pronouncing Emergency Regulations,13 Dutch law and Curaçao law appear to provide

procedures for challenging administrative or judicial determinations in certain situations even

where statutes prohibit direct appeals. For instance, Dutch law permits appeals where the lower

court has breached fundamental principles of law, such as the principle of due process.

(Harkamp Declaration ¶ 74.) The Supreme Court of the Netherlands (the highest court that can




13
         The LTV states “No appeal shall be possible against the decision, save an appeal in cassation in the interest
of the law.” LTV Art. 60(9). An appeal in cassation in the interest of the law may only be pursued by the
procureaur-Generaal to the Supreme Court, and such an appeal would not affect the validity of the lower court’s
ruling. (Hartkamp Declaration ¶ 73.) It would only provide guidance to lower courts on the subject matter. (Id.)

                                                         16
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                          1 Filed
                                              12/20/18
                                                   01/07/19
                                                       15:59:10
                                                             PageMain
                                                                  21 ofDocument
                                                                        22
                                   Pg 17 of 18


review decisions of the courts in Curaçao) also allows appeals if the lower court has misjudged

the scope of a statute. (Id.)

       Parman also argues that recognition is inappropriate on foreign policy grounds because

the “Curaçao Court lacked statutory authority over the non-regulated entities.” (“Supplemental

Objection,” ECF Doc. # 49, at 15.) Parman made and lost this argument in the court in Curaçao.

Therefore, this argument amounts to no more than an improper request for another bite of the

apple. SNP Boat Serv. S.A. v. Hotel Le St. James (In re SNP Boat Serv. S.A.), 483 B.R. 776, 786

(S.D. Fla. 2011) (“To inquire into a specific foreign proceeding is not only inefficient and a

waste of judicial resources, but more importantly, necessarily undermines the equitable and

orderly distribution of a debtor’s property by transforming a domestic court into a foreign

appellate court where the creditors are always provided the proverbial ‘second bite at the

apple.’”). The Court concludes that Parman’s argument is also an inaccurate statement of the

law of Curaçao and the Netherlands. In appropriate circumstances courts in those countries may

extend emergency regulations to unregulated affiliates of insurance companies. (Hartkamp

Declaration ¶ 69–70.) The court in Curaçao determined that the Emergency Regulations should

be extended to the Insurer Debtors’ unregulated affiliates. It is not the role of a bankruptcy court

in a chapter 15 case to second guess the decisions of the Curaçao court.




                                                 17
18-12908-mg
        Case 1:19-cv-00142-AKH
              Doc 73 Filed 12/20/18
                                Document
                                     Entered
                                          1 Filed
                                              12/20/18
                                                   01/07/19
                                                       15:59:10
                                                             PageMain
                                                                  22 ofDocument
                                                                        22
                                   Pg 18 of 18


                                     III.   CONCLUSION

         For the reasons explained above, the Proceeding is recognized as foreign main

proceeding, as defined in section 1502(4), and the Foreign Representative is recognized as the

“foreign representative,” as defined in section 101(24) of the Bankruptcy Code.

         IT IS SO ORDERED.

Dated:     December 20, 2018
           New York, New York

                                             _____   Martin Glenn____________
                                                    MARTIN GLENN
                                             United States Bankruptcy Judge




                                                18
